Citation Nr: 1200006	
Decision Date: 01/03/12    Archive Date: 01/13/12

DOCKET NO.  08-17 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a sleep disability.

2.  Entitlement to service connection for a bilateral elbow disability, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

3.  Entitlement to service connection for a bilateral wrist disability, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

4.  Entitlement to service connection for a bilateral knee disability, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

5.  Entitlement to service connection for a prostate disability.

6.  Entitlement to service connection for a psychiatric disability.

7.  Entitlement to service connection for hypertension.

8.  Entitlement to service connection for a skin disability, to include as secondary to asbestos exposure.

9.  Entitlement to an initial compensable rating for hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to February 1973, from January 1991 to July 1991, from May 2000 to January 2001, and from January 2003 to June 2004, with additional inactive service in the Army National Guard of Puerto Rico.

The issues of entitlement to service connection for a bilateral elbow disability, a bilateral wrist disability, a bilateral knee disability, a prostate disability, a psychiatric disability, hypertension, and a skin disability are REMANDED to the RO via the Appeals Management Center, in Washington, D.C.


FINDINGS OF FACT

1.  The medical evidence of record shows that the Veteran's hemorrhoids are manifested by external hemorrhoids which occur approximately once per month and disappear between occurrences, and a small, benign perianal cyst which is non-tender and does not drain.

2.  The competent and credible evidence of record does not show that the Veteran has a diagnosis of a sleep disability which is related to military service.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7336 (2011).

2.  A sleep disability was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the Veteran, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letter dated in December 2005.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the adjudication in the supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination with respect to the Veterans hemorrhoids claim.  While the Veteran was not provided with an examination with respect to his sleep disability claim, such an examination was not required as the evidence of record does not indicate that any current sleep disability is related to military service.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Hemorrhoids

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R. Part 4 (2011).  The Schedule is primarily a guide in the rating of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  In resolving the factual issues, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994); Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2011); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31 (1999).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  The Board will consider entitlement to staged ratings to compensate for times since filing the claims when the disabilities may have been more severe than at other times during the course of the claims on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008). 

Service connection for hemorrhoids was granted by a July 2006 rating decision and a 0 percent rating was assigned, effective October 14, 2005, under 38 C.F.R. § 4.114, Diagnostic Code 7336.

A May 2006 VA genitourinary examination report stated that, on physical examination, the Veteran's anus was "okay" and his rectal walls were normal.

In a June 2006 VA general medical examination report, the Veteran complained of recurrent hemorrhoids in the anal area, with flare-ups occurring at least once a month and lasting for approximately one week.  He reported that the symptoms were managed with topical medications.  After physical examination, the diagnosis was external hemorrhoids.

In a June 2009 VA rectal examination report, the Veteran reported that he experienced hemorrhoid flare-ups "very frequently," with swelling, pain, and bleeding approximately every two to three days.  The Veteran related his symptoms to a singly, particularly large, hemorrhoid.  On physical examination, the Veteran did not have any hemorrhoids.  Instead, the Veteran had what appeared to be a small benign cyst near the anus without erythema or tenderness, and which did not drain when pressure was applied.  The diagnosis was perianal soft tissue mass with characteristics of a benign cyst, without evidence of hemorrhoids.

The Schedule provides that assignment of a 0 percent rating is warranted for external or internal hemorrhoids that are mild or moderate.  A 10 percent rating is warranted for external or internal hemorrhoids that are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  38 C.F.R. § 4.114, Diagnostic Code 7336 (2011).

The medical evidence of record shows that the Veteran's hemorrhoids are manifested by external hemorrhoids which occur approximately once per month and disappear between occurrences, and a small, benign perianal cyst which is non-tender and does not drain.  There is no medical evidence of record that the Veteran has ever had hemorrhoids that are large or thrombotic, irreducible, or with excessive redundant tissue.  Even if the Board were to consider the Veteran's perianal cyst in rating his hemorrhoid disability, that cyst is shown to be small by the examination report.

Accordingly, the Board finds that a compensable rating is not warranted for the Veteran's hemorrhoids.  The preponderance of the evidence is against the claim for an increased rating and the claim is denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Sleep Disability

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  The determination as to whether the requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999).

The Veteran's service medical records are negative for any complaints or diagnosis of a sleep disability.  The Veteran actively denied experiencing difficulty sleeping in service reports of medical history dated in February 1974, March 1979, July 1983, October 1989, June 1991, October 1991, September 1994, February 2000, December 2000, January 2003, and May 2005.

In an August 2005 VA outpatient medical report, the Veteran took a questionnaire about his sleep.  Following a review of the Veteran's answers, the assessment was that the Veteran had symptoms highly suggestive of obstructive sleep apnea and needed a polysomnogram.

In a November 2005 VA psychiatric examination report, the Veteran complained of sleep problems.

In a March 2006 Army Reserve physical profile report, the Veteran complained of insomnia.

A March 2006 VA sleep examination stated that the Veteran had shown up for a polysomnogram.  The report stated that after four hours of observation, the second part of the sleep study did not start because the Veteran didn't sleep enough to obtain an accurate diagnosis.  The Veteran was recommended for another polysomnogram.

In a May 2006 VA psychiatric examination report, the Veteran complained of difficulty falling asleep.  The Veteran reported that he had a history of sleep apnea.

In a November 2006 VA psychiatric examination report, the Veteran complained of insomnia.

A November 2008 VA posttraumatic stress disorder (PTSD) examination report stated that, in May 2008, the Veteran had received diagnoses of a depressive disorder, not otherwise specified, and "insomnia due to mental illness."  On mental status examination, the Veteran complained of insomnia which was not resolved with medication.  The diagnoses were major depressive disorder and alcohol abuse.

The competent and credible evidence of record does not show that the Veteran has a diagnosis of a sleep disability which is related to military service.  The Veteran's service medical records are negative for any complaints or diagnosis of a sleep disability.  While the Veteran has reported sleep impairment symptoms multiple times after separation from military service, there is no medical evidence of record which provides a diagnosis of a free-standing sleep disability.  In addition, there is no medical evidence of record which relates any of the Veteran's reported sleep impairment symptoms to military service.  The Veteran is competent to report that he has experienced sleep impairment symptoms since military service.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 21 Vet. App. 191 (2007).  However, to the extent that the Veteran has reported experiencing sleep impairment symptoms in military service and immediately after separation from military service, the Board does not find his statements to be credible as they are not consistent with the evidence of record.  Specifically, the evidence of record shows that the Veteran specifically denied experiencing difficulty sleeping on at least 11 separate active and inactive duty medical history reports, including a report in May 2005, approximately one year after his separation from his final period of active duty service.  Accordingly, the Board finds that there is no competent and credible evidence of record which relates any current sleep impairment symptoms directly to military service.

The Board notes that there is evidence of record which states that the Veteran has insomnia secondary to a psychiatric disability.  To the extent that the Veteran experiences insomnia as a symptom of a psychiatric disability, the underlying disability is the psychiatric disability itself, not a separate sleep disability.  Accordingly, even if such symptoms are present, service connection for a sleep disability is not warranted as the actual disability is a psychiatric disability, not a free-standing sleep disability.  In addition, as discussed below, the Veteran's claim of entitlement to service connection for a psychiatric disability is being remanded for additional development.  Accordingly, any sleep impairment symptoms which are related to a psychiatric disability will be addressed in the final adjudication of the psychiatric disability claim.  38 C.F.R. § 19.31 (2011); Harris v. Derwinski, 1 Vet. App. 180 (1991).

The Veteran's statements alone are not sufficient to prove that he has a current diagnosis of a sleep disability which is related to military service.  Medical diagnosis and causation involve questions that are beyond the range of common experience and common knowledge and require the special knowledge and experience of a trained physician.  As he is not a physician, the Veteran is not competent to make a determination that he has a current diagnosis of a sleep disability which is related to military service.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. App. 91 (1993).

Accordingly, there is no competent and credible evidence which relates any sleep disability to military service.  Therefore, service connection for a sleep disability is not warranted.  The preponderance of the evidence is against the claim for service connection for a sleep disability and the claim is denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial compensable rating for hemorrhoids is denied.

Service connection for a sleep disability is denied.


REMAND

The Veteran seeks service connection for a bilateral elbow disability, a bilateral wrist disability, a bilateral knee disability, a prostate disability, a psychiatric disability, hypertension, and a skin disability.

With respect to the Veteran's claims for service connection for bilateral elbow, wrist, and knee disabilities, the Veteran was provided with a VA joints examination in May 2006.  On physical examination, this report found no pain, loss of range of motion, functional loss, or instability in any knee, elbow, or wrist.  None of the joints were painful on palpation and there was no evidence of edema, effusion, or redness.  As a result, the diagnoses were unremarkable knee, elbow, and wrist examinations.  However, the same report also stated that on x-ray examination, the Veteran had osteopenia of the elbow, degenerative spurring of the ulna, mild degenerative joint disease of the knee, and degenerative enthesopathy at the insertion of the quadriceps tendon, bilaterally.  Such findings are contradictory to unremarkable diagnoses.  In addition, no medical opinion was provided as to whether any of the abnormalities found on x-ray examination were related to military service.  Accordingly, that May 2006 VA joints examination is incomplete.  Therefore, the claims for service connection for bilateral elbow, wrist, and knee disabilities must be remanded so that the Veteran can be provided with an adequate examination.  38 C.F.R. § 3.159(c)(4) (2011); Barr v. Nicholson, 21 Vet. App. 303 (2007).

With respect to the Veteran's claim for service connection for a prostate disability, the medical evidence of record shows that the Veteran was found to have an enlarged prostate in February 2005, and benign prostatic hypertrophy was diagnosed in May 2005.  Accordingly, the medical evidence of record demonstrates that the Veteran was found to have symptoms of a prostate disability approximately eight months after his separation from his final period of active duty service.  The Veteran was provided with a VA genitourinary examination in May 2006, which continued the diagnosis of benign prostatic hypertrophy.  However, the examination did not provide a medical opinion as to whether the Veteran's prostate disability was related to military service.  Accordingly, that May 2006 VA genitourinary examination is incomplete.  Therefore, the claim for service connection for a prostate disability must be remanded so that the Veteran can be provided with an adequate examination.  38 C.F.R. § 3.159(c)(4) (2011); Barr v. Nicholson, 21 Vet. App. 303 (2007).

With respect to the Veteran's claim for service connection for a psychiatric disability, the Veteran was provided with a VA psychiatric examination in May 2006 and a VA PTSD examination in November 2008.  The May 2006 examination gave a diagnosis of an adjustment disorder with anxiety features, while the November 2008 examination gave diagnosis of major depressive disorder and alcohol abuse. 

However, neither examination provided a medical opinion as to whether the psychiatric disabilities diagnosed were related to military service.  Accordingly, the May 2006 VA psychiatric examination and the November 2008 VA PTSD examination are incomplete.  Therefore, the claim for service connection for a psychiatric disability must be remanded so that the Veteran can be provided with an adequate examination.  38 C.F.R. § 3.159(c)(4) (2011); Barr v. Nicholson, 21 Vet. App. 303 (2007).

With respect to the Veteran's claim for service connection for hypertension, the medical evidence of record shows that the Veteran has been found to have had elevated blood pressure on multiple examinations since July 1983.  The diagnosis of hypertension was confirmed by a June 2006 VA general medical examination report.  The Veteran was not on active duty in July 1983, but subsequently served three separate periods of active duty service, from January 1991 to July 1991, from May 2000 to January 2001, and from January 2003 to June 2004.  Accordingly, there is medical evidence of record that the Veteran had preexisting elevated blood pressure and has a current diagnosis of hypertension.  However, the June 2006 VA general medical examination report did not provide any medical opinion as to whether there was any preexisting hypertensive disability, and if so, whether any preexisting disability was aggravated by his active military service.  Accordingly, the June 2006 VA general medical examination is incomplete.  Therefore, the claim for service connection for hypertension must be remanded so that the Veteran can be provided with an adequate examination.  38 C.F.R. § 3.159(c)(4) (2011); Barr v. Nicholson, 21 Vet. App. 303 (2007).

With respect to the Veteran's claim for service connection for a skin disability, the Veteran's service medical records show that he received an assessment of facial dermatitis secondary to folliculitis while on active duty in August 2003.  In an April 2004 post-deployment health assessment, the Veteran reported that he had experienced a skin disease or rash while on deployment.  In a May 2004 service report of medical assessment, the Veteran reported that he had a rash on his face and all over his body.  In a June 2006 VA general medical examination report, the Veteran stated that the rash he experienced in-service had resolved without recurrence, however he also reported generalized skin pruritus without skin lesion, more prominent in the inguinal area.  The examination stated that reference should be made to the May 2006 genitourinary examination report with respect to physical findings in the groin area, however the May 2006 genitourinary examination report did not include any discussion of the presence or absence of a skin disability.  In a June 2005 VA outpatient medical report, the Veteran complained of a rash in the perineal area with pruritus and, on physical examination, the Veteran was found to have "jock itch" on the right inguinal area.

Accordingly, there is medical evidence of record that the Veteran experienced a skin disability during military service and after separation from military service.  None of the Veteran's medical examinations have ever commented on the presence or absence of any skin disability, and whether any skin disability that does exist is related to military service.  Therefore, the claim for service connection for a skin disability must be remanded so that the Veteran can be provided with an adequate examination.  38 C.F.R. § 3.159(c)(4) (2011); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to ascertain the nature and etiology of any elbow, wrist, and knee disability found.  The examiner must review the claims file and the examination report should note that review.  The examiner should provide an opinion as to whether the symptoms are associated with one or more specific diagnoses, or whether they are symptoms of an undiagnosed illness.  The examiner should also specifically opine as to whether it as at least as likely as not (50 percent probability or greater) that any currently diagnosed elbow, wrist, or knee disability is related to the Veteran's active service.  In addition to the service medical records, the examiner should consider the Veteran's statements regarding the history of his symptoms.  If any elbow, wrist, or knee disability is attributable to factors unrelated to his military service, the examiner should specifically so state.  A complete rationale for all opinions must be provided.

2. Schedule the Veteran for a VA examination to ascertain the nature and etiology of the Veteran's prostate disability.  The examiner must review the claims file and the examination report should note that review.  The examiner should provide a diagnosis of any prostate disability found.  The examiner should specifically opine as to whether it as at least as likely as not (50 percent probability or greater) that any current prostate disability is related to the Veteran's active service.  In addition to the service medical records, the examiner should consider the Veteran's statements regarding the history of his symptoms.  If the Veteran's current prostate disability is attributable to factors unrelated to his military service, the examiner should specifically so state.  A complete rationale for all opinions must be provided.

3. Schedule the Veteran for a VA examination to ascertain the nature and etiology of the Veteran's psychiatric disability.  The examiner must review the claims file and the examination report should note that review.  The examiner should provide a diagnosis of any psychiatric disability found, to include a full multi-axial diagnosis.  The examiner should specifically opine as to whether it as at least as likely as not (50 percent probability or greater) that any current psychiatric disability is related to the Veteran's active service.  In addition to the service medical records, the examiner should consider the Veteran's statements regarding the history of his psychiatric symptoms.  If the Veteran's current psychiatric disability is attributable to factors unrelated to his military service, the examiner should specifically so state.  A complete rationale for all opinions must be provided.

4. Schedule the Veteran for a VA examination to ascertain the nature and etiology of the Veteran's hypertension.  The examiner must review the claims file and the examination report should note that review.  The examiner should provide a diagnosis of any hypertensive disability found.  The examiner should specifically opine as to whether there is clear and unmistakable evidence that any currently diagnosed hypertensive disability pre-existed any period of active military service.  If a hypertensive disability is found to clearly and unmistakably have pre-existed any period of active military service, the examiner must state whether it was permanently aggravated beyond its natural progression by any subsequent period of active military service  If any hypertensive disability currently diagnosed is found not to have clearly and unmistakably pre-existed any period of active military service, the examiner must state whether it is as likely as not (50 percent probability or greater) that the currently diagnosed hypertensive disability is related to the Veteran's active military service.  In addition to the service medical records, the examiner should consider the Veteran's statements regarding the history of his hypertensive symptoms.  If the Veteran's current hypertensive disability is attributable to factors unrelated to his military service, the examiner should specifically so state.  A complete rationale for all opinions must be provided.

5. Schedule the Veteran for a VA examination to ascertain the nature and etiology of any skin disability.  The examiner must review the claims file and the examination report should note that review.  The examiner should provide a diagnosis of any skin disability found.  The examiner should specifically opine as to whether it as at least as likely as not (50 percent probability or greater) that any current skin disability is related to the Veteran's active service.  In addition to the service medical records, the examiner should consider the Veteran's statements regarding the history of his skin disability symptoms.  If the Veteran's current skin disability is attributable to factors unrelated to his military service, the examiner should specifically so state.  A complete rationale for all opinions must be provided.

6. Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


